Herlihy, J. P.
Appeal from a judgment of conviction of burglary, third degree, on the sole ground that the sentence is excessive. There were three separate indictments presented against the defendant by the Madison County Grand Jury. He was allowed to plead to one felony count in full satisfaction of that indictment and a dismissal was granted as to the other two indictments. The sentence imposed was not excessive. Judgment affirmed. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J. P.